



Exhibit 10.2


PNM RESOURCES, INC.
2019 LONG-TERM INCENTIVE PLAN
Introduction
•
The 2019 Long-Term Incentive Plan (the “Plan” or the “2019 Plan”) provides
eligible Officers of PNM Resources, Inc. (the “Company” or “PNMR”) with the
opportunity to earn Performance Share Awards (70% of the total opportunity) and
time-vested Restricted Stock Rights Awards (30% of the total opportunity). For
purposes of the Plan, “Officer” means any Officer of the Company who (1) has the
title of Chief Executive Officer, Executive Vice President, Senior Vice
President or Vice President and (2) who is in salary grade H18 or higher.

•
The number of Performance Shares earned by an Officer for the Performance Period
(as described below) will depend on the Officer’s position (e.g., Chief
Executive Officer, Executive Vice President, Senior Vice President or Vice
President) and base salary and the Company’s level of attainment of (1) an
Earnings Growth Goal, (2) a Relative TSR Goal and (3) an FFO/Debt Ratio Goal, as
described below and in Attachment A.

•
The number of time-vested Restricted Stock Rights granted to an Officer at the
end of each Performance Period will depend on the Officer’s position, the
Officer’s base salary and the discretion of the Committee.

Performance Period
•
The Performance Period began on January 1, 2019 and will end on December 31,
2021.

Performance Goals
•
The number of Performance Shares that an Officer will receive for the
Performance Period will depend on the Company’s level of attainment of an
Earnings Growth Goal, a Relative TSR Goal and a FFO/Debt Ratio Goal.

•
These goals and the corresponding Awards are described in the Performance Goal
Table (Attachment A).

Performance Share Award Opportunities
•
The Company’s level of attainment (Threshold, Target or Maximum) of the Earnings
Growth Goal, Relative TSR Goal and the FFO/Debt Ratio Goal determines the level
of the Officer’s Performance Share Awards.

•
An Officer’s Performance Share Award opportunities also will vary depending on
the Officer’s position and the Officer’s base salary, all as determined in
accordance with the Performance Share Award Opportunity Table (Attachment B).

•
For purposes of determining the number of Performance Shares to which an Officer
is entitled at any particular Award level, the value of one Performance Share
shall be equal to the Fair Market Value of one share of the Company’s Stock on
the relevant Grant Date and the Officer’s base salary shall equal the Officer’s
base salary as of the first day of the Performance Period.






--------------------------------------------------------------------------------





Time-Vested Restricted Stock Rights Award Opportunities
•
After the Performance Period (generally between the next following January 1 and
March 15), the Committee will consider whether to grant time-vested Restricted
Stock Rights Awards to the participating Officers.

•
If the Committee, with the approval of the Board, decides to make a time-vested
Restricted Stock Rights Award to a particular Officer, it must adopt a written
resolution to that effect. In the resolution, the Committee will establish the
Grant Date for the time-vested Restricted Stock Rights Award.

•
An Officer’s time-vested Restricted Stock Rights Award opportunity will vary
depending on the Officer’s position and the Officer’s base salary, all as
determined in accordance with the attached Time-Vested Restricted Stock Rights
Award Opportunity Table (Attachment C). The Committee reserves the discretion to
grant an Award that is less than the opportunity set forth in the Table or to
grant no time-vested Restricted Stock Rights Award to a particular Officer.

•
For purposes of determining the number of time-vested Restricted Stock Rights to
which an Officer will be entitled, the value of one time-vested Restricted Stock
Right shall be equal to the Fair Market Value of one share of the Company’s
Stock on the Grant Date specified in the Committee’s resolution and the
Officer’s base salary shall equal the Officer’s base salary on the Grant Date.

Other Provisions
•
All of the Awards will be made pursuant to the PNM Resources, Inc. 2014
Performance Equity Plan, as amended (the “PEP”) or any successor to the PEP. Any
references in the Plan to the PEP shall be deemed to be a reference to the
corresponding provisions of any successor to the PEP.

•
All of the Awards will be subject to the standard Terms and Conditions attached
hereto as Attachment D.

•
The Grant Date for the Performance Share Awards is March 4, 2019 (the first
trading day after expiration of the current black-out period, as determined in
accordance with the Company’s Equity Compensation Awards Policy).

•
A prorated Performance Share Award will be provided to an Officer who has a
Separation from Service in the second half of the Performance Period (in other
words, between July 1, 2020 and December 31, 2021) due to death, Disability,
Retirement or Impaction. A prorated Award will not be paid to an Officer who
incurs a Separation from Service for any of these reasons during the first half
of the Performance Period or to an Officer who incurs a Separation from Service
for any other reason other than a Qualifying Change in Control Termination prior
to the last day of the Performance Period.

•
The prorated Award will be calculated at the end of the Performance Period based
on actual performance during the Performance Period. The proration will be made
based on the number of full months of service completed by the Officer during
the Performance Period, using the proration rules described in Section
11.1(a)(iv)(2) of





2

--------------------------------------------------------------------------------





the PEP. The prorated Award then will be paid at the same time as Awards are
paid to other participants in the Plan.
•
Notwithstanding any provision in the Plan to the contrary, Company’s Executive
Vice President and Chief Financial Officer (determined as of the first day of
the Performance Period) shall be entitled to a full (rather than a prorated)
Performance Share Award, calculated at the end of the Performance Period based
on actual performance during the Performance Period, if he has a Separation from
Service at any time during the Performance Period for reasons other than for
Cause.

•
Upon an Officer’s Separation from Service due to a Qualifying Change in Control
Termination, a prorated portion of the Performance Shares will vest at the end
of the Performance Period based on the level of achievement of the performance
goals in accordance with the applicable provisions of the PEP.

•
If an individual ceases to be an Officer during a Performance Period but remains
employed by the Company or its Affiliates, the Committee may grant a prorated
Performance Share Award to the former Officer on such terms and conditions as
the Committee deems to be appropriate as long as the individual was an Officer
for at least half of the Performance Period.

•
If an individual becomes an Officer during a Performance Period, the Committee
may grant a prorated Performance Share Award to the new Officer on such terms
and conditions as the Committee deems to be appropriate.

•
For the avoidance of doubt, the Performance Share Awards are not intended to
qualify as Performance-Based Awards granted pursuant to Section 10 of the PEP.
As a result, such Awards are not subject to the requirements of Section 10 of
the PEP.

•
All Awards issued under this Plan are subject to potential forfeiture or
recovery to the fullest extent called for by the Company’s Clawback Policy. By
accepting an Award, an Officer consents to the Clawback Policy and agrees to be
bound by and comply with the Clawback Policy and to return the full amount
required by the Clawback Policy.





/s/ Patrick V. Apodaca                
Patrick V. Apodaca
SVP and General Counsel


Dated: March 28 , 2019




3

--------------------------------------------------------------------------------




ATTACHMENT A
Performance Goal Table


Goal
Threshold Level1
Target Level1
Maximum Level1,2
Earnings Growth3 
If the Company’s Earnings Growth on the last day of the Performance Period
places it in the Threshold, Target or Maximum Level range for the Performance
Period, the Officer will be entitled to receive 50% of the Threshold, Target or
Maximum Award as determined in accordance with the Performance Share Award
Opportunity Table.
At least 2%, but less than 3%
At least 3%, but less than 6%
At least 6%
Relative TSR4
If the Company’s Relative TSR for the Performance Period places it in the
Threshold, Target or Maximum Level range shown to the right, the Officer will be
entitled to receive 25% of the Threshold, Target or Maximum Award as determined
in accordance with the Performance Share Award Opportunity Table.
Greater than or equal to the 35th percentile and less than the 50th percentile
Greater than or equal to the 50th percentile and less than the 90th percentile
Greater than or equal to the 90th percentile
FFO/Debt Ratio5
If the Company’s FFO/Debt Ratio on the last day of the Performance Period places
it in the Threshold, Target or Maximum Level range for the Performance Period,
the Officer will be entitled to receive 25% of the Threshold, Target or Maximum
Award as determined in accordance with the Performance Share Award Opportunity
Table.
At least 13%, but less than 14%
At least 14%, but less than 16%
At least 16%



__________________________


1 If the Company’s Earnings Growth, Relative TSR or FFO/Debt Ratio falls between
two Award levels (e.g., the Threshold Level and the Target Level shown in the
Performance Goal Table), the number of Performance Shares to which an Officer is
entitled will be interpolated between the two Award levels in accordance with
uniform procedures prescribed by the Committee.
2 In no event will an Officer receive more than the Maximum Award for an Officer
of his or her level as listed in the Performance Share Award Opportunity Table.
3 Earnings Growth, for the Performance Period, will be calculated by measuring
the compounded annual growth rate by dividing the Earnings Per Share (as defined
below) for the year ended December 31, 2021 by the Earnings Per Share (as
defined below) for the year ended December 31, 2018. The resulting earnings
growth multiple will


A-1

--------------------------------------------------------------------------------



_____________________________________________________________________________________________
then be multiplied to the 1/3 power and subtract 1. The calculation would be as
follows: [(2021 Earnings Per Share/2018 Earnings Per Share) ^ (1/3)] -1.


Earnings Per Share for the above calculation equals PNMR's diluted EPS for the
fiscal years ending December 31, 2018 and 2021 calculated in accordance with
Generally Accepted Accounting Principles and reported in the Company's Form 10-K
for PNMR adjusted to exclude the following items: (1) mark-to-market impact of
economic hedges, (2) regulatory disallowances, (3) net change in unrealized
gains and losses on investment securities, (4) gains or losses on reacquired
debt, (5) goodwill or other asset impairments, (6) impacts of acquisition and
disposition activities, including but not limited to pension expense or income
associated with Public Service Company of New Mexico's ("PNM") former gas
utility operations, (7) impact of the Company's adoption of an accounting
pronouncement or the Company's adoption of a change in accounting pronouncement
on or after February 22, 2019, (8) the loss, impairment, or write-up of any
deferred tax asset or liability that was earned and recognized in a prior tax
year, but that must be revalued in the current year, (9) judgments entered or
settlements reached in litigation or other regulatory proceedings, (10)
increases or decreases in the liabilities associated with PNM's retired
generating stations, including but not limited to expenses incurred in
demolition or environmental work of such generating stations, (11) costs
associated with process improvement initiatives, and (12) changes to the
liabilities associated with mine reclamation costs including but not limited to
(a) changes in the discount rate used to measure those liabilities, (b) an early
retirement of generating stations or (c) actions taken by the New Mexico Public
Regulation Commission.
4 The “Relative TSR” Goal refers to the Company’s “Total Shareholder Return” for
the Performance Period as compared to the “Total Shareholder Return” of the
other utilities included in the EEI Index.
For this purpose, the Total Shareholder Return of the Company and the other
utilities included in the EEI Index will be determined by adding any dividends
paid by the Company (or such other utilities) to the change in value of the
Company’s Stock (or the other utilities’ common stock). The change in value
shall be measured by comparing the “Beginning Stock Price” and “Ending Stock
Price.” The “Beginning Stock Price” is the average closing price of the
Company’s Stock (or the common stock of the other utilities) on the 20 trading
days immediately preceding the first day of the Performance Period. The “Ending
Stock Price” is the average closing price of the Company’s Stock (or the common
stock of the other utilities) on the last 20 trading days of the Performance
Period.
5 The FFO/Debt Goal equals PNMR's funds from operations for the fiscal year
ending December 31, 2021, divided by PNMR's total debt outstanding (including
any long-term leases and unfunded pension plan obligations) as of December 31,
2021. Funds from operations are equal to the amount of PNMR's net cash flow from
operating activities (as reflected on the Consolidated Statement of Cash Flows)
as reported in the Company's Form 10-K for PNMR adjusted by the following items:
(1) including amounts attributable to principal payments on imputed debt from
long-term leases, (2) excluding changes in PNMR's working capital, including bad
debt expense, (3) excluding the impacts of any consolidation required by the
Variable Interest Entities accounting rules and regulations, (4) subtracting the
amount of capitalized interest, (5) excluding impacts on future material changes
to the federal and state tax rate and (6) excluding any contributions to the
PNMR or TNMP qualified pension plans. The calculation is intended to be
consistent with Moody's calculation of FFO/Debt (which Moody's refers to as “CFO
Pre-WC/Debt”) and includes any other adjustments to be consistent with Moody’s
methodology as of February 22, 2019.






A-2

--------------------------------------------------------------------------------




ATTACHMENT B
Performance Share Award Opportunity Table

Officer Level
Threshold Award
Target Award
Maximum Award
CEO
Performance Shares = 96.25% of base salary
Performance Shares = 192.5% of base salary
Performance Shares = 385% of base salary
EVP
Performance Shares = 52.5% of base salary
Performance Shares = 105% of base salary
Performance Shares = 210% of base salary
SVP
Performance Shares = 29.75% of base salary
Performance Shares = 59.5% of base salary
Performance Shares = 119% of base salary
VP
Performance Shares = 17.5% of base salary
Performance Shares = 35% of base salary
Performance Shares = 70% of base salary









B-1

--------------------------------------------------------------------------------




ATTACHMENT C
Time-Vested Restricted Stock Rights Award Opportunity Table

Officer Level
Award
CEO
Restricted Stock Rights = 82.5% of base salary
EVP
Restricted Stock Rights = 45% of base salary
SVP
Restricted Stock Rights = 25.5% of base salary
VP
Restricted Stock Rights = 15% of base salary











C-1

--------------------------------------------------------------------------------






ATTACHMENT D
2019 LONG-TERM INCENTIVE PLAN
TERMS AND CONDITIONS
PNM Resources, Inc. (the “Company” or “PNMR”) has adopted the PNM Resources,
Inc. 2014 Performance Equity Plan, as amended (the “PEP”) or any successor to
the PEP. Pursuant to the PEP, the Committee has developed the PNM Resources,
Inc. 2019 Long-Term Incentive Plan (the “Plan” or the “2019 Plan”) pursuant to
which eligible Officers may receive Performance Share Awards and time-vested
Restricted Stock Rights Awards.
All of the Awards granted under the 2019 Plan are made pursuant to the PEP and
are subject to the provisions of the PEP. In addition, all of the Awards under
the 2019 Plan are made subject to these Terms and Conditions. All of the terms
of the PEP are incorporated into this document by reference.
Capitalized terms used in but not otherwise defined in this document shall have
the meanings given to them in the PEP. Any references in the Plan to the PEP
shall be deemed to be a reference to the corresponding provisions of any
successor to the PEP.
1.    Performance Share Awards.
(a)    Determination of Earnings Growth, Relative TSR and FFO/Debt Ratio. The
Committee will determine the Earnings Growth, Relative TSR and the FFO/Debt
Ratio for the Performance Period and the Officer’s corresponding Performance
Share Award, if any, by March 15, 2022. The Committee then will submit its
recommendations to the Board of Directors for review and approval. The
Performance Shares to which an Officer is entitled shall become payable at the
times described below.
(b)    Separation from Service; Forfeiture. Unless an Officer qualifies for a
prorated Award as described in the Plan due to a Qualifying Change in Control
Termination or as the result of the Officer’s Separation from Service during the
second half of the Performance Period due to death, Disability, Retirement, or
Impaction, the Officer’s Award will be forfeited upon the Officer’s Separation
from Service prior to the end of the Performance Period. If the Company
terminates an Officer’s employment for Cause during or following the expiration
of the Performance Period, all vested and unvested Performance Shares shall be
canceled and forfeited immediately, regardless of whether the Officer elects
Retirement. As described in the Plan, the Company’s Executive Vice President and
Chief Financial Officer (determined as of the first day of the Performance
Period) shall be entitled to a full (rather than a prorated) Performance Share
Award, calculated at the end of the Performance Period based on actual
performance during the Performance Period, if he has a Separation from Service
at any time during the Performance Period for reasons other than for Cause.
(c)    Form and Timing of Delivery of Stock. All of the Performance Shares
awarded and vested pursuant to the Plan will be paid in Stock within the first
90 days of the calendar year following the end of the Performance Period. The
Performance Shares granted under this Plan are subject to the requirements of
Section 409A of the Code. Accordingly, the restrictions described in Section
18.3 of the PEP apply to the Performance Shares.


D-1

--------------------------------------------------------------------------------




2.    Time-Vested Restricted Stock Rights Awards.
(a)    Vesting.
(1)    Except as set forth below, the time-vested Restricted Stock Rights shall
vest in the following manner: (i) 33% of the time-vested Restricted Stock Rights
will vest on March 7, 2023; (ii) an additional 34% of the time-vested Restricted
Stock Rights will vest on March 7, 2024; and (iii) the final 33% of the
time-vested Restricted Stock Rights will vest on March 7, 2025 (each a “Vesting
Date”).
(2)    Upon an Officer’s involuntary or voluntary Separation from Service for
any reason other than those set forth in Section 2(a)(3), the time-vested
Restricted Stock Rights, if not previously vested, shall be canceled and
forfeited immediately.
(3)    Upon an Officer’s Separation from Service due to death, Disability,
Retirement, Impaction or a Qualifying Change in Control Termination, any
unvested time-vested Restricted Stock Rights shall become 100% vested in
accordance with the applicable provisions of the PEP.
(b)    Form and Timing of Delivery of Certificate. All of the time-vested
Restricted Stock Rights awarded pursuant to this Plan will be paid in Stock in
accordance with the following provisions:
(1)    If any time-vested Restricted Stock Rights vest in accordance with
Section 2(a)(1), the Officer will generally receive the Stock payable with
respect to such vested time-vested Restricted Stock Rights within 90 days
following each Vesting Date and in all cases by December 31 following the
applicable Vesting Date.
(2)    If any time-vested Restricted Stock Rights vest in accordance with
Section 2(a)(3), the Officer will receive the Stock payable with respect to such
time-vested Restricted Stock Rights within 90 days following the date of the
Officer’s Separation from Service.
(3)    If the 90‑day period during which payments may be made pursuant to
Section 2(a)(1) or (3) begins in one calendar year and ends in another, the
Officer will receive the Stock in the second calendar year.
(4)    All Stock will be awarded in accordance with the requirements of
Section 409A of the Code and Section 18.3 of the PEP.
3.    Adjustments. Neither the existence of the Plan nor the Awards shall
affect, in any way, the right or power of the Company to make or authorize: any
or all adjustments, recapitalizations, reorganizations, or other changes in the
Company’s capital structure or its business; or any merger or consolidation of
the Company; or any corporate act or proceeding, whether of a similar character
or otherwise; all of which, and the resulting adjustments in, or impact on, the
Awards are more fully described in Section 4.3 of the PEP.


D-2

--------------------------------------------------------------------------------




4.    Dividend Equivalents. An Officer will not be entitled to receive a
dividend equivalent for any of the Performance Shares or time-vested Restricted
Stock Rights granted under the Plan.
5.    Withholding. The Company shall have the power to withhold, or require an
Officer to remit to the Company, up to the maximum amount necessary to satisfy
federal, state, and local tax withholding requirements in the applicable
jurisdiction on any Award under the Plan, all in accordance with the provisions
of the PEP.
6.    Securities Law Compliance. The delivery of the time-vested Restricted
Stock Rights or earned Performance Shares may be delayed to the extent necessary
to comply with Federal securities laws.
7.    Status of Plan and Administration. The Plan and these Terms and Conditions
shall at all times be subject to the terms and conditions of the PEP and shall
in all respects be administered by the Committee in accordance with the terms of
and as provided in the PEP. The Committee shall have the sole and complete
discretion with respect to the interpretation of the Plan, these Terms and
Conditions and the PEP, and all matters reserved to it by the PEP. The decisions
of the majority of the Committee shall be final and binding upon an Officer and
the Company. In the event of any conflict between the terms and conditions of
the Plan or these Terms and Conditions and the PEP, the provisions of the PEP
shall control.
8.    Waiver and Modification. The provisions of the Plan and these Terms and
Conditions may not be waived or modified unless such waiver or modification is
in writing signed by an authorized representative of the Committee.
9.    Amendment or Suspension. The Committee, in its sole discretion, reserves
the right to adjust, amend or suspend the Plan and these Terms and Conditions
during the Performance Period except as otherwise provided in the PEP. The
Senior Vice President and General Counsel is hereby authorized to correct any
typographical or similar errors in the Plan, the Terms and Conditions and any
other documents issued in connection with the Plan.
10.    Ethics. The purpose of the Plan is to fairly reward performance
achievement. Any Officer who manipulates or attempts to manipulate the Plan for
personal gain at the expense of customers, shareholders, other employees, or the
Company or its Affiliates will be subject to disciplinary action, up to and
including termination of employment, and will forfeit and be ineligible to
receive any Award under the Plan.


D-3